  Fill in this information to identify the case:

 Debtor 1         Christopher Benjamin Eckblad
 Debtor 2              Christine Marie Eckblad fka Christine Marie Hecht
 (Spouse, if filing)
 United States Bankruptcy Court for the:   Eastern District of Wisconsin
 Case Number       19-27259



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                           12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                            U.S. Bank Trust National Association, as
 Name of creditor:          Trustee of the Igloo Series IV Trust                   Court claim no. (if known):     16
 Last 4 digits of any number you use to                                            Date of payment change:
 identify the debtor’s account:                        4245                        Must be at least 21 days after date         05/01/2021
                                                                                   of this notice


                                                                                   New total payment:                        $ 1805.58
                                                                                   Principal, interest, and escrow, if any

 Part 1:      Escrow Account Payment Adjusted

1. Will   there be a change in the debtor’s escrow account payment?
  X No
       Yes. Attach a copy of the escrow statement in a form prepared consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:


              Current escrow payment: $                                         New escrow payment:         $


 Part 2:      Mortgage Payment Adjusted

2. Will
      the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
  variable-rate account?
       No
  X Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             attached, explain why:


            Current interest rate:            4.250              %               New interest rate:             2.875            %

            Current principal and interest payment: $ 1295.28                    New principal and interest payment: $ 1172.13


 Part 3:      Other Payment Change

3. Will   there be a change in the debtor’s mortgage payment for a reason not listed above?
  X No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
            (Court approval may be required before the payment change can take effect.)
            Reason for change:
            Current mortgage payment: $                                         New mortgage payment: $



Official Form 410S1                                     Notice of Mortgage Payment Change                                                   page 1


                               Case 19-27259-beh               Doc 37         Filed 03/31/21              Page 1 of 4
Debtor 1        Christopher Benjamin Eckblad                                                       Case number (if known)   19-27259
               First Name        Middle Name            Last Name



 Part 4:       Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

  Check the appropriate box.

          I am the creditor.
  X I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.




X /s/ Christopher K. Baxter                                                     Date    03/31/2021



 Print:             Christopher K. Baxter                                                            Title   Authorized Agent for Creditor
                    First Name                      Middle Name             Last Name



 Company            Marinosci Law Group, P.C.

 Address            14643 Dallas Parkway, Suite 750
                    Number                     Street

                     Dallas, Texas 75240
                    City                                            State               ZIP Code


 Contact phone      401-234-9200                                                                     Email   BKinquiries@mlg-defaultlaw.com




Official Form 410S1                                                  Notice of Mortgage Payment Change                                        page 2


                                  Case 19-27259-beh                           Doc 37          Filed 03/31/21            Page 2 of 4
                                CERTIFICATE OF SERVICE

       I, hereby certify that a true and correct copy of the foregoing document was served on the
Debtor via United States Mail at the address listed on PACER, and to the Debtor’s attorney, the
Chapter 13 Trustee, the U.S. Trustee, and all parties requesting notice via CM/ECF on March 31,
2021.

Christine Marie Eckblad
10009 West Meinecke Avenue
Wauwatosa, WI 53226
Christopher Benjamin Eckblad
10009 West Meinecke Avenue
Wauwatosa, WI 53226

Marinosci Law Group, P.C.
/s/ Christopher K. Baxter
Email: BKinquiries@mlg-defaultlaw.com
ATTORNEYS FOR CREDITOR




              Case 19-27259-beh        Doc 37    Filed 03/31/21      Page 3 of 4
                                323 5TH STREET (95501)
                                       P.O. BOX 35
                                   EUREKA, CA 95502
                                       800-603-0836
                                    FAX (707) 443-1562
                                 8:00 a.m. - 5:00 p.m. PST
                                 Main Office NMLS #5985
                                Branch Office NMLS #9785

March 11, 2021

CHRISTINE ECKBLAD
10009 W. MEINECKE AVE.
WAUWATOSA, WI 53226


         Para información en español llame al (800) 603-0836 ext 2643 o ext 2660

        YOU ARE HEREBY NOTIFIED THAT SN SERVICINGCORPORATION, ITS EMPLOYEES, AGENTS AND
  ATTORNEYS ARE ATTEMPTING TO COLLECT THIS DEBT. ANY INFORMATION THAT WE OBTAIN WILL BE
 USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE IN BANKRUPTCY AND THIS
DEBT WAS NOT REAFFIRMED, THIS CORRESPONDENCE IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN
   ATTEMPT TO COLLECT SUCH A DEBT AS YOUR PERSONAL LIABILITY, BUT IS INSTEAD A STEP IN THE
                 ENFORCEMENT OF A MORTGAGE LIEN AGAINST YOUR PROPERTY.



Loan ID:
PROPERTY ADDRESS: 10009 W. MEINECKE AVE. WAUWATOSA, WI 53226


                     NOTICE OF NEW PAYMENT ADJUSTMENT

SN Servicing has performed a review on your loan and in accordance with the terms
of your Original ARM Note, your recent ARM Adjustment Notice dated APRIL 01, 2021
has changed.

Effective with the MAY 01, 2021 payment, your new principal & interest payment is
$1172.13 and the interest rate is 2.875% which is based on an amortizing UPB of
$180,220.95 over 192 months and will continue to adjust in accordance with the
terms of the Original ARM Note.

Please continue to mail your payments as specified in your billing statement. If you
have any questions about this notice, you can contact us at the number below.

SN Servicing Corporation
Toll Free: (800) 603-0836




          Case 19-27259-beh        Doc 37     Filed 03/31/21      Page 4 of 4
